DISSENTING OPINION BY
BOWES, J.:
I respectfully dissent from the majority’s decision to accept jurisdiction over this appeal and would transfer this case to the Commonwealth Court.
The present matter admittedly involves the operation of the Democratic Party of the City and County of Philadelphia County (the “Party”) and whether Tracy L. Gordon was properly removed from her elected position as a member of the 40th Ward Committee. Appellant claims that the Party rule at issue violates 25 Pa.C.S. § 2842, an enactment contained in the Election Code. Therefore, exclusive jurisdiction over this matter was vested by our legislature in the Commonwealth Court pursuant to 42 Pa.C.S. § 762, which provides in pertinent part:
(a) General rule. — Except as provided in subsection (b), [which is inapplicable herein] the Commonwealth Court shall have exclusive jurisdiction of appeals from final orders of the courts of common pleas in the following cases:
[[Image here]]
(4) Local government civil and criminal matters.
(i) All actions or proceedings arising under any municipality, institution district, public school, planning or zoning code or under which a municipality or other political subdivision or municipality authority may be formed or incorporated or where is drawn in question the application, interpretation or enforcement of any:
(C) statute relating to elections, campaign financing or other election procedures.
As our sister court has observed, this provision confers jurisdiction upon it to hear litigation involving elections matters and the Election Code. Dayhoff v. Weaver, 808 A.2d 1002, 1005-06 (Pa.Cmwlth.2002) (footnote omitted; emphasis in original) (“Section 762(a)(4)(i)(C) of the Judicial Code provides expressly that the Commonwealth Court shall have exclusive jurisdiction over appeals from the trial courts in cases involving elections or election procedures.”). Indeed, all cases, since the Commonwealth Court was created, that involve elections emanate from the Commonwealth Court or our Supreme Court on appeal from the Commonwealth Court. The present matter involves an election and election procedures and should be decided by the Commonwealth Court.
Neither party has objected to our exercise of jurisdiction. Our legislature has outlined that if an appellee does not object to the improper jurisdiction, “unless the appellate court otherwise orders,” then jurisdiction will vest in the court in which the appeal was originally, albeit improperly, filed. 42 Pa.C.S. § 704(a);1 see also Rosenberg v. Holy Redeemer Hospital, 351 Pa.Super. 399, 506 A.2d 408 (1986) (accept*476ing jurisdiction over appeal where Commonwealth Court had exclusive jurisdiction but where appellee did not object).
However, we can decide, as outlined in § 704(a), to transfer a case, regardless of whether an appellee has objected to where the appeal was filed. See Trumbull Corp. v. Boss Construction Inc., 747 A.2d 395, 399 n. 4 (Pa.Super.2000). When we decide whether to retain an appeal,
we must balance the interests of the parties and matters of judicial economy against other factors such as: (1) whether the case has already been transferred, Karpe v. Borough of Stroudsburg, 315 Pa.Super. 185, 461 A.2d 859 (1983); (2) whether our retention will disrupt the legislatively ordained division of labor between the intermediate appellate courts; and (3) whether there is a possibility of establishing two conflicting lines of authority on a particular subject. Newman v. Thorn, 359 Pa.Super. 274, 518 A.2d 1231 (1986). Moreover, each transfer should be decided on a case-by-case basis.
Id. at 399.
In my opinion, consideration of these factors compels that we transfer this case to the Commonwealth Court. This appeal has not been previously transferred, and our retention of it would upset the legislature’s decision to vest exclusive appellate jurisdiction in the Commonwealth Court over litigation involving elections. Further, this Court has no body of case law concerning election cases and the questions of either standing or mootness in that context. This Court simply has no experience with election contests and the majority has risked rendering a decision that may conflict with the body of law existing in the Commonwealth Court as to the issues it addresses. I consider it inappropriate for this Court to decide a case involving an internal rule of the Party and whether it conflicts with the Election Code. I would transfer this appeal to the Court with the experience and skill-set to handle the matter expertly. Id,.; see also Dynamic Sports Fitness Corp. of America, Inc. v. Community YMCA of Eastern Delaware County, 751 A.2d 670 (Pa.Super.2000). Hence, I respectfully dissent.

. That section states:
The failure of an appellee to file an objection to the jurisdiction of an appellate court within such time as may be specified by general rule, shall, unless the appellate court otherwise orders, operate to perfect the appellate jurisdiction of such appellate court, notwithstanding any provision of this title, or of any general rule adopted pursuant to section 503 (relating to reassignment of matters), vesting jurisdiction of such appeal in another appellate court.
42 Pa.C.S. § 704(a) (emphasis added).